          Case 1:13-cr-00412-NONE-BAM Document 76 Filed 06/01/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIRK E. SHERRIFF
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff United States of America
 6

 7 NICHOLAS F. REYES
   Law Offices of Nicholas F. Reyes
 8 1107 R Street
   Fresno, CA 93721
 9 Telephone: (559) 486-4500
   Facsimile: (559) 486-4533
10
   Attorney for Defendant Rodolfo Garcia Nunez
11

12
                                 IN THE UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15   UNITED STATES OF AMERICA,                          CASE NO. 1:13-CR-00412-NONE-BAM
16                                 Plaintiff,           JOINT STATUS REPORT AND STIPULATION
                                                        TO CONTINUE STATUS CONFERENCE AND
17                          v.                          ORDER
18   RODOLFO GARCIA NUNEZ,
                                                        Date: June 8, 2020
19                                 Defendant.           Time: 1:00 p.m.
                                                        Honorable Barbara A. McAuliffe
20

21          The United States of America, by and through MCGREGOR W. SCOTT, United States
22 Attorney, and KIRK E. SHERRIFF, Assistant United States Attorney, and the defendant, by and through

23 Nicholas F. Reyes, his attorney of record, hereby submit this Joint Status Report and stipulate to

24 continue the status conference in this case from June 8, 2020 until September 28, 2020 at 1:00 p.m. The

25 parties further request the following motions schedule: the defendant shall file motions on or before

26 July 31, 2020, the government shall respond by August 21, 2020, the defendant’s reply (if any) shall be
27 filed on or before August 28, 2020, and the hearing on any motions shall be noticed and calendared

28 before the Honorable Dale A. Drozd on September 8, 2020 at 10:00 a.m.

      JOINT STATUS REPORT AND STIPULATION TO
      CONTINUE STATUS CONFERENCE
                                                        1
30
           Case 1:13-cr-00412-NONE-BAM Document 76 Filed 06/01/20 Page 2 of 5


 1          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
 2 Eastern District of California until further notice. This General Order was entered to address public

 3 health concerns related to COVID-19. Further, pursuant to General Order 611, this Court’s declaration

 4 of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of

 5 April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district judges to

 6 continue all criminal matters to a date after May 1, 2021.1

 7          Although the General Orders and declaration of emergency address the district-wide health
 8 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 9 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

10 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

11 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such

12 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

13 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

14 findings on the record “either orally or in writing”).

15          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
16 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

17 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

18 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

19 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

20 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

21 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

22 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

23          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”
24 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

25 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

26 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
      JOINT STATUS REPORT AND STIPULATION TO
      CONTINUE STATUS CONFERENCE
                                                            2
30
            Case 1:13-cr-00412-NONE-BAM Document 76 Filed 06/01/20 Page 3 of 5


 1 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

 2 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

 3 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

 4 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

 5 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

 6 rules.

 7           Defendant Rodolfo Garcia Nunez is housed in the Lerdo Detention Facility. Defense counsel,
 8 Nicholas F. Reyes, requires additional defense preparation and investigation as this case involves an

 9 alleged conspiracy over a lengthy 5-year period from 2004 to 2009. Defendant was arrested in 2019,

10 approximately 6 years after the Indictment was filed. Defense has received voluminous discovery and

11 has attempted to isolate the pertinent false returns which are attributable to Mr. Rodolfo Garcia Nunez.

12 The government has also extended a plea offer to the defendant, which defense counsel and the

13 defendant will need to consider. Counsel requires an additional 60 days to work with defendant, with

14 the isolated false returns and verify endorsements signatures and the transaction with the defendant, in

15 addition to the time required to prepare and file potential motions pursuant to the schedule identified

16 above. Due to the COVID-19 pandemic and its resultant government issued orders of social distancing,

17 counsel has not traveled to the detention facility to fulfill necessary client review of the pertinent

18 discovery.

19           In light of the societal context created by the foregoing, this Court should consider the following
20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7).2 If continued, this Court should designate a new date for the status

22 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24           The parties request that time be excluded between June 8, 2020 and September 28, 2020 for the
25 following reasons: defense requires additional time to consult with his client, to review the current

26
             2
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28

      JOINT STATUS REPORT AND STIPULATION TO
      CONTINUE STATUS CONFERENCE
                                                          3
30
          Case 1:13-cr-00412-NONE-BAM Document 76 Filed 06/01/20 Page 4 of 5


 1 charges, to conduct investigation and research related to the charges, to review and copy discovery for

 2 this matter, to evaluate and discuss the pending plea offer and potential resolutions with his client, to

 3 prepare pretrial motions (including a motion to dismiss), and to otherwise prepare for trial. Defense

 4 investigation has been slowed by the inability to review discovery with his client and communication

 5 has been hampered given the conditions at the jail. The case involves a 5-year, 5 defendant conspiracy

 6 with extensive discovery dating back to 2004 through 2009.        The proposed status conference date
 7 represents the earliest date that counsel is available thereafter, taking into account counsel’s schedule

 8 and commitments to other clients, and the need for preparation in the case and further investigation. In

 9 addition, given the public health concerns cited by General Order 611, 612, 617, and 618 and the

10 judicial declaration of emergency and presented by the evolving COVID-19 pandemic, an ends-of-

11 justice delay is particularly apt in this case because counsel or other relevant individuals have been

12 encouraged to telework and minimize personal contact to the greatest extent possible.

13          The parties further believe that time should be excluded, in that failure to grant the requested
14 case schedule would unreasonably deny the defendant continuity of counsel, and unreasonably deny

15 both the defendant and the government the reasonable time necessary for effective preparation, taking

16 into account the parties’ due diligence in prosecuting this case. 18 U.S.C. § 3161(h)(7)(B)(iv). Based

17 on the above-stated findings, the ends of justice served by the schedule as requested outweigh the

18 interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial

19 Act. Therefore, the parties request that the Court exclude the time until the new hearing date from

20 calculations under the Speedy Trial Act.

21    Dated: June 1, 2020                                    MCGREGOR W. SCOTT
                                                             United States Attorney
22

23                                                           /s/ Kirk E. Sherriff
                                                             KIRK E. SHERRIFF
24                                                           Assistant United States Attorney

25
     Dated: June 1, 2020                                  /s/ Nicholas F. Reyes
26                                                        NICHOLAS F. REYES
                                                          Attorney for Defendant
27                                                        RODOLFO GARCIA NUNEZ

28

      JOINT STATUS REPORT AND STIPULATION TO
      CONTINUE STATUS CONFERENCE
                                                         4
30
          Case 1:13-cr-00412-NONE-BAM Document 76 Filed 06/01/20 Page 5 of 5


 1

 2                                                    ORDER

 3          IT IS HEREBY ORDERED that the status conference in this case be continued from June 8,

 4 2020 until September 28, 2020 at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

 5          IT IS FURTHER ORDERED that the defendant shall file motions on or before July 31, 2020, the

 6 government shall respond by August 21, 2020, the defendant’s reply (if any) shall be filed on or before

 7 August 28, 2020, and the hearing on any motions shall be calendared before the Honorable Dale A.

 8 Drozd on September 8, 2020 at 10:00 a.m.

 9          IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as

10 requested outweigh the interest of the public and the defendants in a trial within the original date

11 prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of

12 computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must

13 commence, the time period of June 8, 2020 and September 28, 2020, inclusive, is deemed excludable

14 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court

15 at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such

16 action outweigh the best interest of the public and the defendant in a speedy trial.

17 IT IS SO ORDERED.

18
        Dated:     June 1, 2020                               /s/ Barbara   A. McAuliffe            _
19                                                     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

      JOINT STATUS REPORT AND STIPULATION TO
      CONTINUE STATUS CONFERENCE
                                                          5
30
